     Case 1:20-cv-00705-AWI-BAM Document 10 Filed 10/08/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                           UNITED STATES DISTRICT COURT
 9                                  EASTERN DISTRICT OF CALIFORNIA

10

11    EDJUAN C. SCOTT,                                      Case No. 1:20-cv-00705-AWI-BAM (PC)
12                          Plaintiff,                      ORDER ADOPTING FINDINGS AND
                                                            RECOMMENDATIONS RECOMMENDING
13              v.                                          DENIAL OF PLAINTIFF’S MOTION TO
                                                            PROCEED IN FORMA PAUPERIS
14    VALLADALIO,
                                                            (ECF Nos. 2, 7, 8)
15                          Defendant.
                                                            TWENTY-ONE (21) DAY DEADLINE
16

17             Plaintiff Edjuan C. Scott (“Plaintiff”) is a state prisoner proceeding pro se in this civil

18   rights action pursuant to 42 U.S.C. § 1983. Plaintiff initiated this action on May 20, 2020. (ECF

19   No. 1.)

20             On May 27, 2020, the assigned Magistrate Judge issued findings and recommendations

21   that Plaintiff’s application to proceed in forma pauperis be denied and that Plaintiff be required to

22   pay the $400.00 filing fee in full to proceed with this action. (ECF No. 7.) Those Findings and

23   Recommendations were served on Plaintiff and contained notice that any objections thereto were

24   to be filed within fourteen (14) days after service. (Id. at 2–3.) Also on May 27, 2020, Plaintiff

25   filed a renewed motion to proceed in forma pauperis. (ECF No. 8.) On June 4, 2020, Plaintiff

26   timely filed his objections to the findings and recommendations. (ECF No. 9.)

27             In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(C), this Court has conducted a

28   de novo review of the case. Having carefully reviewed the entire file, including Plaintiff’s
                                                           1
     Case 1:20-cv-00705-AWI-BAM Document 10 Filed 10/08/20 Page 2 of 2

 1   objections, the Court concludes that the Magistrate Judge’s findings and recommendations are

 2   supported by the record and proper analysis.

 3          Accordingly, IT IS HEREBY ORDERED that:

 4          1.     The findings and recommendations issued on May 27, 2020, (ECF No. 7), are

 5                 adopted in full;

 6          2.     In accordance with 28 U.S.C. § 1915(g), Plaintiff’s applications to proceed in

 7                 forma pauperis (ECF Nos. 2, 8) are denied; and

 8          3.     Within twenty-one (21) days following the date of service of this order, Plaintiff

 9                 shall pay the $400.00 filing fee in full to proceed with this action. If Plaintiff fails

10                 to pay the filing fee within the specified time, this action will be dismissed without

11                 further notice.

12
     IT IS SO ORDERED.
13

14   Dated: October 8, 2020
                                                 SENIOR DISTRICT JUDGE
15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
